Citation Nr: 1760709	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-27 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for tinea versicolor and, if so, whether service connection should be granted.

2.  Whether new and material evidence has been received to reopen a claim of service connection for tinea pedis and, if so, whether service connection should be granted.

3.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for a lung disorder.

6.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

7.  Entitlement to an effective date for the award of service connection for coronary artery disease (CAD) earlier than March 5, 2009.

8.  Entitlement to a rating in excess of 30 percent for CAD.

9.  Entitlement to service connection for a kidney disorder, to include as due to herbicide exposure and as secondary to diabetes mellitus, type II.

10.  Entitlement to service connection for peripheral neuropathy in the lower extremities, to include as due to herbicide exposure and as secondary to diabetes mellitus, type II.

11.  Entitlement to service connection for peripheral neuropathy in the upper extremities, to include as due to herbicide exposure and as secondary to diabetes mellitus, type II.

12.  Entitlement to service connection for tinnitus.

13.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. George, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1970 to March 1972.

The above claims come before the Board of Veterans' Appeals (Board) on appeal primarily from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), which adjudicated the lung condition, hearing loss, diabetes, tinea versicolor and tinea pedis claims.

Also, in that rating decision, service connection was granted for PTSD effective March 5, 2009 and a 50 percent rating was assigned.  In a September 2014 rating decision, an increased rating of 70 percent for PTSD was granted from March 5, 2009.  However, as this increase is only a partial grant of the benefit sought, the PTSD rating claim remains on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

Service connection for CAD was first granted in an October 2011 rating decision, which is also on appeal.  A 10 percent rating was initially assigned effective March 5, 2009.  A 30 percent rating was later assigned in a November 2011 rating decision.  The Veteran specifically appealed the effective date of the award for service connection for CAD.

The claims of service connection for tinnitus, a kidney disorder, lower extremity peripheral neuropathy, and lower extremity neuropathy, and the CAD rating claim were denied in a September 2017 rating decision.

As the Veteran's PTSD rating claim is on appeal, and he has indicated he is unemployed due to service-connected disabilities, the Board finds that the issue of TDIU has been raised and is part and parcel of the appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

In August 2017, the Veteran testified before the undersigned Veterans Law Judge at the RO.  At the hearing or soon thereafter, the Veteran submitted additional evidence, including October 2017 audiological testing by a private physician.  Waiver of initial RO consideration is presumed.  See 38 U.S.C.A. § 7105(e).  Other additional evidence has been received since the September 2014 statement of the case (SOC).  The evidence is not pertinent to the claims being decided herein or the decision is otherwise beneficial.  See 38 C.F.R. § 20.1304(c).

The decision below addresses the tinea versicolor, tinea pedis, lung diabetes, and hearing loss service connection claims, as well as the effective date issue.  The issues of an increased rating for PTSD and CAD; service connection for tinnitus, a kidney disorder, upper extremities peripheral neuropathy, and peripheral neuropathy in the lower extremities; and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  The Veteran has expressed a clear intention to withdrawal his claims of service connection for a lung disorder and an earlier effective date for service connection for CAD.

2.  The Veteran's current tinea versicolor and tinea pedis are related to service.

3.  The Veteran has a current diagnosis of diabetes mellitus, type II.

4.  The Veteran does not have a hearing loss for VA purposes.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal pertaining to the issue of entitlement to service connection for a lung disorder have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).   

2.  The criteria for withdrawal of the appeal pertaining to the issue of entitlement to an effective date prior to March 5, 2009 for the award of service connection for CAD have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).   

3.  The criteria for service connection for tinea versicolor have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

4.  The criteria for service connection for tinea pedis have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

5.  The criteria for service connection for diabetes mellitus, type II have been met. 38 U.S.C. §§ 1110, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

6.  The criteria for service connection for hearing loss have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the veteran or by his authorized representative.  38 C.F.R. § 20.204.   

At the August 2017 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal pertaining to the issues of entitlement to service connection for a lung disorder and entitlement to an effective date prior to March 5, 2009 for the award of service connection for CAD and, hence, there remain no allegations of error of fact or law for appellate consideration with regard to such issues.  The same day Veteran also submitted a written statement requesting that these claims be withdrawn.  Accordingly, the Board does not have jurisdiction to review the appeal in regard to such issues and they must be dismissed.

Reopening Previously Denied Claims

The Veteran previously filed claims of service connection for tinea versicolor and tinea pedis after leaving service in 1972.  These claims were denied in a June 1972 rating decision, of which the Veteran was notified in June 1972.  Thereafter, nothing further regarding his tinea versicolor and tinea pedis was received until the filing of his March 5, 2009 claims to reopen which are now before the Board.  As the Veteran did not note disagreement with the denial or submit new evidence within one year of the mailing of the notification of the denial, the claims decided in the June 1972 rating decision became final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

Since the prior final denial of these two claims, the Veteran has submitted a June 2012 letter from his private physician, Dr. Paddock, in which the doctor opines that tinea pedis and tinea versicolor are related to his service.  Further, additional medical records for treatment regarding these two conditions have been associated with the claims file since the prior final denial.  This is evidence sufficient to reopen the claims, as it constitutes new and material evidence, and the Board will consider the merits of the claims below.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases are presumed to be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service. 38 U.S.C.A. § 1116(a); 38 C.F.R. § 3.309(e).  These diseases include diabetes mellitus, type II.

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  

Service connection may also be granted for disabilities which are secondary to already service-connected disabilities. 38 C.F.R. § 3.310.  Service connection is warranted for disabilities that are proximately due to or the result of a service-connected disease or injury, or for an increase in any disease or injury that is proximately due to or the result of a service-connected disease or injury.  Id.

Tinea Pedis and Tinea Versicolor

It is already established that the Veteran currently has tinea pedis and tinea versicolor.  Additionally, he claims that he first noticed rashes on his chest, back, and feet while serving in Vietnam.  The Veteran is competent to testify to his symptoms, such as a rash on his feet, though lay witnesses are not typically competent to testify to the etiology of symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Additionally, a treatment record from April 1972, shortly after the Veteran's separation from service notes scaling little areas breaking out on the Veteran's chest, back, arms.  The Veteran reported having first experienced these symptoms in Vietnam.  The diagnosis was tinea versicolor and tinea pedis.  Thus, the first two elements of service connection-a current diagnosis of a disability and claimed in-service incidence-have been met.  The only remaining question is whether the current tinea versicolor and tinea pedis are related to service.

Two medical opinions address the matter.  The first is a June 2012 opinion from Dr. Paddock.  He began treating the Veteran in June 1983, at which time the Veteran had a rash on his chest and back as well as itchy and scaly dermatitis on both feet.  He opined that the Veteran's exposure to tropical humidity and field conditions in Vietnam most likely caused his initial infection.  Dr. Paddock noted that the Veteran still suffers with these problems today.

The Veteran was afforded a VA skin examination to determine the nature and etiology of his tinea versicolor and tinea pedis in August 2014.  The examiner opined that the Veteran's current tinea versicolor and tinea pedis were less likely than not incurred in service.  He stated that these conditions are fungal in nature and due to current environmental conditions.  Further, although the Veteran is claiming a recurring nature of the condition, both tinea pedis and tinea versicolor are self-limiting and easily treated.  Because the Veteran has undergone treatment for both in the past, the current tinea versicolor and tinea pedis are more likely new infections due to current environmental factors, including heat, sweating, and occlusive footwear.  The examiner concluded that the current condition is not the same infection the Veteran had during service which had since resolved, but rather separate etiological events.

This means the point of contention between the two examiners is whether the current tinea pedis and tinea versicolor should be viewed etiologically as the same infection as the one incurred during service.  Both opinions provide an equally thorough recitation of the medical history and rationale for their opinions.  See Neives-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Obtaining an additional opinion to resolve this inquiry at this stage would not be helpful.  Rather, the Board finds that, after affording the Veteran the benefit of the doubt, the Veteran's current tinea versicolor and tinea pedis are related to service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, connection for tinea versicolor and tinea pedis is warranted.
  
Diabetes Mellitus, Type II

The Veteran is claiming service connection for diabetes mellitus, type II, to include as due to herbicide exposure.  It is presumed that the Veteran was exposed to tactical herbicides during his service in the Republic of Vietnam during the Vietnam War.  38 C.F.R. § 3.307(a)(6).  Should he have a current diagnosis of diabetes mellitus, type II, he is entitled to service connection for diabetes mellitus type II, if there is no affirmative evidence to the contrary.  38 C.F.R. § 3.309(e).  The only question left to resolve is whether he has a current diagnosis of diabetes mellitus, type II.

The Veteran was afforded a VA examination for diabetes in March 2010.  The Veteran reported having been told that he had diabetes in February or March 2009.  Although a diagnosis of diabetes mellitus is a medical question based on testing and medical expertise, he is competent to report a diagnosis told to him.  In the claims file from June 2011 there is a diabetic retinopathy examination.  A VA treatment record from October 2011 is a problems list which includes diabetes mellitus.

Blood work from Oshner Clinic Foundation (Oshner) in 2014 reveal elevated glucose (up to 143) and hemoglobin A1C (up to 6.6) levels, though perhaps not at levels that would meet the clinical diagnosis for a diabetic.  However, Oshner records list the Veteran as having diabetes without complication.

A March 2014 VA examination report records that the Veteran does not have diabetes.  The examiner stated that, based on the Veteran's fasting glucose levels of 98.2 and hemoglobin A1C of 6.1, he does not meet the criteria for diagnosis as a diabetic.

The Board accepts Oshner's classification of the Veteran as a diabetic.  The Oshner records include higher hemoglobin A1C levels of 6.6.  The VA examiner did not have this information and may have changed her opinion if she had.  Further, even VA records list the Veteran as having diabetes and VA treatment records indicate that the Veteran had a visit to examine him for diabetic retinopathy.  Therefore, the Board finds the Veteran has a current diagnosis of diabetes, particularly when reasonable doubt is resolved in his favor.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  Additionally, it appears the diabetes has manifested to a compensable level.  Therefore, because there is no affirmative evidence to the contrary, the disease is presumed to be service connected.  See 38 C.F.R. § 3.307, 3.309(3).  Accordingly, service connection for diabetes mellitus, type II, is warranted.

Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

In August 2014, the Veteran was afforded a VA examination of his hearing.  Pure tone testing revealed the following thresholds:





HERTZ


Aug. 2014
500
1000
2000
3000
4000
RIGHT
10
10
15
25
10
LEFT
10
5
15
20
20

The speech discrimination score using the Maryland CNC wordlist was 94 percent bilaterally.  No other abnormalities were found.  When asked if he had difficulty hearing, the Veteran remarked that he was told that he had hearing loss.

The report of more recent hearing tests from October 2017 has been submitted by the Veteran.  The report reveals the following pure tone thresholds:




HERTZ


Oct. 2017
500
1000
2000
3000
4000
RIGHT
25
25
25
NA
35
LEFT
25
20
25
NA
35

Speech discrimination scores were 96 percent bilaterally.  A report associated with the examination states, "No decreased hearing is noted."  An accompanying prescription included a diagnosis of sensorineural hearing loss.

The two examinations, which are the most probative evidence of record, do not show a hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  However, the Board does acknowledge that as of the October 2017 audiological testing shows that the Veteran is rather close to having a hearing loss for VA purposes.  Further, the Board does recognize the Veteran's claimed noise exposure during service from artillery, helicopters, and explosions as well as his noisy exposure in his post-service employment as a fleck machine operator for 12 years.  Though ultimately the Board cannot grant the Veteran's claim at this time, perhaps in conjunction with a future claim for hearing loss, records might show in the future that the Veteran will have a hearing loss.

The Board also recognizes that the Veteran has been told he has hearing loss and there is at least one diagnosis.  While the Veteran may have some impaired hearing, particularly at higher Hertz levels, his hearing loss does not meet the definition of hearing loss under 38 C.F.R. § 3.385.  The Board accepts the examination reports as demonstrating the Veteran's hearing during the claim period and finds the most probative evidence of the Veteran's hearing to show that he does not have a hearing loss disability for VA purposes.  Therefore, the current disability element of the claim is not established.  As such, the preponderance of the evidence is against the claim and service connection for hearing loss is not warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.



ORDER

The appeal pertaining to the issue of entitlement to service connection for a lung disorder is dismissed.

The appeal pertaining to the issue of entitlement to an effective date prior to March 5, 2009 for the award of service connection for CAD is dismissed.

New and material evidence having been received, the claim of service connection for tinea versicolor is reopened; service connection for tinea versicolor is granted.

New and material evidence having been received, the claim of service connection for tinea pedis is reopened; service connection for tinea pedis is granted.

Service connection for diabetes mellitus, type II is granted.

Service connection for hearing loss is denied.


REMAND

PTSD Rating

In a March 2009 statement, the Veteran stated that he gets headaches associated with distressful thoughts of his military service associated with his PTSD. This is also reflected in his August 2017 Board hearing testimony.  The Veteran's headaches appear to be related to his PTSD and are not contemplated by the General Rating Formula for Mental Disorders.  Further, the Board does not have much information about the frequency or severity of the symptomatology of these headaches.  However, the Board notes that 38 C.F.R. § 4.124a, Diagnostic Code 8100 provides rating criteria for migraines.  A rating by analogy for the symptoms not contemplated by the General Rating Formula for Mental Disorders might be appropriate in this instance.  See 38 C.F.R. § 4.20.  Therefore, the Board is remanding the claim to afford the Veteran a VA examination regarding the severity of his headaches and whether they are associated with PTSD.

Manlincon Issues

The claims for a rating in excess of 30 percent for CAD and service connection for a tinnitus, kidney disorder, upper extremity peripheral neuropathy, and lower extremity peripheral neuropathy have been decided by the RO in a September 2017 rating decision.  The Veteran has submitted a notice of disagreement (NOD) on a proper VA form in November 2017.  As no SOC has yet been issued, these claims must be remanded to the RO for the issuance of an SOC.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238 (1999).  

On remand, the RO should note the Board's grant of service connection for diabetes mellitus, type II and adjudicate the claims for the above conditions in light of that grant of benefits.

TDIU

Given the readjudication of these identified claims by the RO, the Board finds that the issue of entitlement to TDIU is inextricably intertwined and will also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

Accordingly, these issues are REMANDED for the following actions:

1.  Issue a SOC readjudicating the claims for a rating in excess of 30 percent for CAD and service connection for a kidney disorder, tinnitus, upper extremity peripheral neuropathy, and lower extremity peripheral neuropathy.  This issuance should include notification of the need to timely file a substantive appeal to perfect an appeal on the issue.

2.  Afford the Veteran a VA examination to assess the severity of the headaches and whether they are associated with his PTSD.

3.  After completing the above, readjudicate the claims remaining on appeal (i.e. the non-Manlincon remanded issues).  If any of the benefits sought remain denied, issue a supplemental SOC and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


